DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 10-15) in the reply filed on 11/19/2021 is acknowledged.  Claims 10-15 are examined.  Claims 1-9 are withdrawn.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because:
The abstract language “The invention refers” in line 1 should be modified to avoid using phrases, such as “the invention discloses or refers to”, as explained above.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 10-11 and 13-14 are objected to because of the following informalities:
Claim 10, line 6, change: “the first shape of the at least one first section”
Claim 11, lines 1-2, change: “wherein the at least one first section [[and]] and/or [[or]] the at least one section has a cylindrical shape.”
Claim 13, line 2, change: “at least one recess, and wherein at least two sections…”
Claim 14, lines 2-3, change: “shroud is positioned on [[a]] the tip side of the blade having [[an]] the outer surface with the at least one circumferential fin arranged thereon, and whereby at least one section…”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and/or the section has a cylindrical shape, as recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is indefinite because of the grammatical structure of the claim renders the limitations unclear and the metes and bounds of the limitations cannot therefore be determined.  For example, it is unclear what feature has an “essentially constant wall thickness” because of the ambiguous and improper grammar of the claim.  Further, it is unclear whether “a circumferential direction section of the outer shroud” refers to the “shroud” of claim 10 because the term “the outer shroud” was never introduced in claim 10.  Therein, this limitation is ambiguous and it is unclear which section of the shroud recited in claim 10 is being referred to.  Further, in line 3, “the section of the outer shroud” lacks antecedent basis because it is unclear which “section” is being referred to.  It is strongly recommended to revise the claim language for proper grammar to provide clarity.  The ambiguity and lack of clarity render the claim indefinite because the metes and bounds of the claim cannot be determined.  

Claim 14 is indefinite because the claim is an apparatus claim and contains method steps.  For example, claim 14 recites “whereby at least one section of the outer surface beside the at least one fin is processed, comprising the manufacturing steps of: 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozdras et al. (US 2016/0237829 A1).
Regarding claim 10, Kozdras et al. discloses a blade for a turbomachine ([0003]), comprising a shroud (2) which is positioned on a tip side of the blade ([0007]) having an outer surface with at least one circumferential fin (10, 12, as shown in Fig. 1) arranged 

    PNG
    media_image1.png
    694
    622
    media_image1.png
    Greyscale

Fig. 1’
Regarding claim 11, Kozdras et al. discloses wherein the first section and or the second section has a cylindrical shape (second section “B” has a cylindrical surface and therein has a cylindrical shape “c1” which is the fillet joining the surfaces of outer 
Regarding claim 12, Kozdras et al. discloses in a circumferential direction section of the outer shroud having a cylindrical shape has an essentially constant wall thickness and the section of the outer shroud having a different than a cylindrical shape has different wall thicknesses (due to the indefiniteness of the claim as stated in the 112 section above, the claim is interpreted as follow: the first section “A” which has the cylindrical shape at locations “c2” has a constant wall thickness (raised portion 18, which is the first section “A” has a constant and uniform height, [0035], lines 4-5, wherein the height, similar to applicant’s specification, is interpreted as the thickness) and the second section “B” having a different shape (linear portion of the rib 14 is in section “B” is a different shape with respect to the shape shown in section “A”) has different wall thicknesses (the height of the rib 14 varies over its entire length and therein the section has many different wall thicknesses, the highest section (i.e., the thickest) is located at location 20, [0034], lines 9-14)).
Regarding claim 13, Kozdras et al. discloses wherein the outer shroud comprises at least one recess (outer surface 8 in Fig. 1 is a recessed region with respect to rib 14 and fins 10, 12 and therein is a recess), wherein at least two sections and/or ribs adjacent to the at least one recess have different wall thicknesses (section “A” and section “B” are both adjacent to the recess 8 and each section has a different wall thickness with respect to another, wherein in section “B”, the height (i.e., thickness) of the rib 14 varies over its entire length, the highest section (i.e., the thickest) is located at 
Regarding claim 14, Kozdras et al. discloses that the shroud (2) is positioned on a tip side of the blade ([0007]) having an outer surface with at least one circumferential fin (10, 12, as shown in Fig. 1) arranged thereon.
The limitations “whereby at least one section of the outer surface beside the at least one fin is processed, comprising the manufacturing steps of: machining the outer surface along a first machining path; and machining the outer surface along a second machining path which is different to the first machining path” render the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 15, Kozdras et al. discloses wherein the blade is configured and arranged in a turbomachine ([0003], [0005], [0007]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/01/2022